Title: From John Adams to William Plumer, 7 October 1811
From: Adams, John
To: Plumer, William



Sir
Quincy October 7th. 1811

Since my Letter to you of the fifteenth in answer to yours of the fifth of September, We have received undoubted intelligence, that my Son has declined his appointment as Judge, and that he will not return to America this year, You may therefore write with confidence that if your Letters reach St Petersburg, they will there find him.
The condition of his family rendered it impossible to embark for America this year and compelled him to remain another Winter though it should be at his own private expence as it must have been had he been superceded.
You are pleased to say that my correspondence in the Boston Patriot is read by many. It is read by some: but I believe by very few. It is not the fashion to read it. Indeed I am not solicitous for a great number of present Readers Some Harbottle, Dorr, some Johnny Choffat and possibly some Parson Prince, may preserve the paper among his Collection of Curiosities: and some future Historian may look into it and find Corrections of innumerable Errors and Corruptions of Tradition and History too, that have already crept into print.
Your “voice is still for peace.” “Thy will be done” is my prayer, and I know of no surer interpreter of that will, than the decision of our own Government.
War however in my humble judgment would be better than a long continuance of Embargo’s and Non Importation Laws. I am Sir with much Esteem your humble Servant
J
ohn Adams